EXAMINER’S AMENDMENT

Applicant’s election of Group I (claims 1-15 and 20) in the reply filed on 5/20/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

This application is in condition for allowance except for the presence of claims directed to an invention non-elected without traverse.  Accordingly, claims 21-35 and 40-55 have been cancelled.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Richard T. Roche on 6/29/2022.
The application has been amended as follows: 

13. 	(Currently Amended) The bone fixation system of claim [[1]]12, wherein the tensioning tab includes a second aperture.

4.	The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892. For example, Gerber et al. (US 2007/0203498; “Gerber” herein) discloses an apparatus involving a fastener (e.g. 12), an anchor (e.g. 32), and suture (e.g. 60), but fails to disclose at least the anchor being configured to secure a first end of the suture adjacent a proximal end of a screw, as claimed.  There would have been no obvious reason to modify the Gerber apparatus to satisfy at least this/these and/or each of Applicant’s claimed limitations, as such modifications would have likely rendered the Gerber apparatus incapable of continuing to operate/behave in the particular manner set forth within the Gerber reference, which would have been strongly indicative of an application of impermissible hindsight reasoning. In another exemplary prior art reference, Trieu et al.  (US 2002/0120270; “Trieu” herein) discloses an apparatus involving an apparatus involving a flexible element (e.g. 30; Fig. 1) attached to a proximal end of a fastener (e.g. 32a; Fig. 1), but fails to disclose at least a tensioning tab affixed to a suture, as claimed. There would have been no obvious reason to modify the Trieu apparatus to satisfy at least this/these and/or each of Applicant’s claimed limitations, as such modifications would have likely rendered the Trieu apparatus incapable of continuing to operate/behave in the particular manner set forth within the Trieu reference, which would have been strongly indicative of an application of impermissible hindsight reasoning.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775